Title: From John Adams to Benjamin Rush, 19 September 1806
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy September 19. 1806

Thanks for your favour of Aug. 22d. My Experience is perfectly conformable to yours, respecting silent Men. Silence is most commonly design and Intrigue. In Franklin it was very remarkable, because he was naturally a great Talker. I have conversed with him frequently in his garrulous humours, and his Grandson, or Son, Billy has told me that he never knew a greater Talker than his Grandfather. But at other times he was as silent as midnight, and often upon occasions and in relation to subjects on which it was his duty to Speak. Arthur Lee told me he had known him Sit whole Evenings in London, without uttering a Word in company with the first Men for Science and Literature, when the conversation has turned upon subjects, on which he was supposed to be well informed.
Whether the Age of oratory will ever return I know not. At present it seems to be of little Use, for every Man in our public assemblies will vote with his party, and his nose is counted before he takes his Seat. Dialecticks are as unavailing as Rhetorick. The Man is determined and his Vote is decided let Reason, Justice, Policy or humanity Say what they will. The Theory however ought not to be neglected in our Seats of Education. Better times may arrive. My Son has delivered six Lectures to his Pupils beside his inaugural Address, and I Suppose he will deliver, Six or Eight more—before he returns to Washington. At the expence of immense labour he has opened a field before the Students and furnished the means of investigation, which will enable them to pursue the investigation Subject to any length they please and make themselves masters of all that is now to be known. He has and will lay open to them all the richest treasures of Greek and Roman, English and French Elegance Sublimity and Pathos, and perhaps Something from Italy and Germany. His Health I fear will sink under his Efforts.
Dr Priestleys Life, I should be very glad to See, and hope that some of them will be Sent to Boston for Sale. He was a man of very extraordinary Talents and incredible Application. If he had written but a tenth part of his Works he would have left a ten times greater reputation. If he had written nothing, but his Chimistry he would have been thought a prodigy.
Suppose a grave controversy Should arise, among the friends of Dr Rush, Dr Franklin and Dr Rittenhouse, which of the three had the best pretensions to the honor of the discovery of the demonstration that the 3 Angles of a triangle are equal to two right Angles! You will say this would be ridiculous, for the discovery was made some thousands of Years before either of those Philosophers was born. Very true, and equally absurd is the dispute, whether the original Idea of the perfectibility of Man, is to be ascribed, to Dr Price Dr Priestly or Mr Condorcet. It is more ancient than either by thousands of Years. Plato had it, when he talked of imitating God. The Stoicks had it, when they discribed their wise Man. Epicurus had it when he described his man of pleasure. The human mind is made capable of conceiving something more perfect than any created Being, that exists. Artists Painters, Poets, Statuaries, Musicians, are all capable of conceiving and imagining Something in their Arts, Superiour to any thing they have done or has been done by others. It is a precept in  all these Arts as well as in Ethicks to aim at greater perfection than has ever been Attained and perhaps than ever can be attained. The Christian Religion has adopted and Sanctioned this Theory in Stronger terms than any modern Philosophers have employed. Be ye perfect, even as your Father in Heaven is perfect. The eternal, omnicient, omnipotent, and all benevolent Model of perfection is placed before Men, for their perpetual Meditation and imitation. By this however it is not intended, that every Man can ever become, eternal almighty and Alwise. It is an Idea of the Christian religion, And ever has been of all Believers in the immortality of the Soul that the intellectual part of Man is capable of progressive improvement for ever. Where then is the Sense of calling the perfectability of Man an original Idea or a modern discovery. What is their meaning under these Words; perfectability of Man. Do they mean that the human Body can be made immortal on Earth and incorruptible, free from Pains and diseases, by human reason? Do they mean that the Strength of the human Body can be increased so as to remove mountains, to Shake the Earth and Stop the planets? If they mean any, Such things as these, the discovery has not yet been made and never will be. Do they mean that the human Intellect can be enlarged, here in the Body to comprehend the whole Constitution and cause of nature? This is not less incredible, and extravagant than the rest.—In Short I consider, the Perfectibility of Man as used by modern Philosophers, to be mere Words without a meaning, that is mere nonsense.
The continual amelioration of the condition of Man in this World moral Physical, political, civil and Œconomical, is a very intelligible Idea and no doubt is to be desired, meditated laboured; and promoted by all Men and those who do most for it ought to be most esteemed. But in this there is nothing but Simplicity and common Sense, nothing to excite the gaping Wonder of a vicious mob, nor the ignorant Admiration of Superficial Philosophers. As a friend to Dr Price and Dr Priestly I will never require this honor for them, from any body. Condorcet is well come to as much of this honour as he pleases, and to all the mischievous nonsense, impudence and Cruelty that he instigated and promoted. Poor Price was once left, gravely to publish in print that the progress of Knowledge might discover a Method, of rendering Men immortal on Earth.
Kant the German Philosopher, has advanced, as I understand, though I never could find any intelligible Account of his reveries, something like this notion of perfectability, and I believe before Priestly Price or condorcet. His System is Antagonism. And what is Antagonism? Why, all Government, is to be abolished, as well as all religion, and Men are to be left to their natural Jealousies and Competitions, till they beat and bruise and murder one another, Sufficiently to convince and compell each other to practice perfect Justice Humanity and Benevolence. Are Such Dreams, Visions and ravings any honor, to any body. Call them Philosophy if you will but they are bedlamism.
We in this commonwealth, are making great Avances, if not in the Perfectibility of human nature, yet in the great Art of lying and libelling and the other Arts which grow out of them, such as wielding the Cudgel and the Pistol. When democratical Governments begin to produce Such fruits as these in Such great Abundance, what are We to expect? A conviction in favour of mixed Governments? Or a Caesar, or Bonaparte? To be Sure it is Safest in Such cases to be on the Side of the Populace, because Men are Safer from Proscriptions and denunciations Confiscations and Guillotines. There is little for me to loose in the worst times or Cases that can happen. My property is Small and the remainder of my Life is Short. But oh my Country, how I mourn over thy follies and Vices, thine ignorance and imbecillity, Thy contempt of Wisdom and Virtue and overweening Admiration of fools and Knaves! the never failing effects of democracy. I once thought our Constitution was quasi a mixed Government, but they have now made it, to all intents and purposes, in Virtue, Spirit and effect a democracy. We are left without resources but in our prayers and tears, and have nothing that We can do or Say but the Lord have mercy upon Us and as I used to say in the time of the Revolution, in times moments of critical distress, with too much levity I fear, and too little serious consideration, “Stand Still and See the Salvation of the Lord.” I really believe, I now Say it, with more Serious impressions.
If Mr Jefferson was a Warriour, I Should Suspect that his Administration was contrived to involve give Employment to the People and turn their minds from faction and Politicks by involving him Self and them in a War, with Spain France or England or with all three. The Romans were obliged to practice this policy for Seven hundred Years. But Jefferson is not a Roman. If Peace should be concluded between France and England, We Shall be in a perilous Situation. I Sometimes think that Bonaparte is making Peace with Mr Fox, for the Sake of Chastizing Jefferson and his Coadjutors, whom by this time he must despize and hate. I am, as usual, your
obliged friend

J. Adams